Wash, J.,
delivered the opinion of the Court.
This was an action of debt, brought by the plaintiff against the defendant upon a single bill obligatory, executed by the defendant to one Leman Parker, who is stated in the declaration to have assigned the same to the plaintiff. The defendant pleaded, that the said Leman Parker did not assign the said single hill obligatory to the plaintiff, &c. Upon which issue was joined, and neither party requiring a jury, the cause was submitted to the Court upon this issue. Whereupon, (in the words of the record,) all and singular, the matters and things and evidences being fully seen and heard and understood by the Court, for that, it appears to’ the Court here, that the said defendant is indebted to the said plaintiff in the sum mentioned in the declaration. Therefore, it is considered by the Court, that the said plaintiff do recover his debt, &c. To reverse which judgment of the Circuit Court, the defendant below now prosecutes this writ of error.
The only point raised and relied on is, that the issue joined between the parties did not warrant the finding and judgment of the Court, and such is clearly the opinion of this Court. The judgment must, therefore, be reversed, and the cause remanded to the Circuit Court for further proceedings.